Case 3:18-cr-00147-TAD-KLH Document 114 Filed 07/13/20 Page 1 of 2 PageID #: 453



                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                         MONROE DIVISION


 UNITED STATES OF AMERICA                             CRIMINAL NO. 3:18-CR-00147

 VERSUS                                               JUDGE TERRY A. DOUGHTY

 DARYON D. KELLEY                                     MAG. JUDGE KAREN L. HAYES


                                   MEMORANDUM ORDER

        Pending before the Court is Defendant Daryon D. Kelley’s (“Kelley”) Motion to

 Reconsider Denial of Certificate of Appealability [Doc. No. 111]. Kelley seeks to have the

 Court reconsider its May 19, 2020 denial of a Certificate of Appealability [Doc. No. 108].

        On May 18, 2020, Kelley filed a Motion Under 28 U.S.C. §2255 to Vacate, Set Aside, or

 Correct Sentence [Doc. No. 105], arguing that he is entitled to relief based upon the Supreme

 Court's recent decision in Rehaif v. United States, 139 S. Ct. 2191 (2019). On May 19, 2020,

 the Court issued a Ruling and Judgment [Doc. Nos. 106, 107] denying and dismissing his § 2255

 motion. The Court concluded that, while Kelley filed his section § 2255 motion within one year

 of the issuance of Rehaif, the Supreme Court did not announce a new rule of law and make that

 rule retroactive. On May 19, 2020, the Court also issued its denial of a Certificate of

 Appealability, finding that Kelley had failed to make a substantial showing of the denial of a

 constitutional right. [Doc. No. 108].

        On June 5, 2020, Kelley filed a Motion to Alter or Amend Judgment Under Rule 59(e)

 [Doc. No. 109], asking the Court to reconsider its May 19, 2020 Ruling and Judgment [Doc.

 Nos. 106, 107] denying and dismissing his § 2255 motion. Kelley argued that the Court erred in
Case 3:18-cr-00147-TAD-KLH Document 114 Filed 07/13/20 Page 2 of 2 PageID #: 454



 finding that Rehaif is not retroactively applicable to cases on collateral review. He did not ask the

 Court to reconsider its denial of a Certificate of Appealability.

        On June 8, 2020, the Court issued a Memorandum Order finding that Kelley was not

 entitled to relief under Rule 59(e) because he pointed to no manifest errors of law or fact upon

 which judgment is based, he did not identify any new evidence that had become available, there

 has been no intervening change in the law, and there is no identified need to prevent manifest

 injustice. [Doc. No. 110].

        On July 8, 2020, Kelley filed the pending motion asking the Court to reconsider its May

 19, 2020 denial of a Certificate of Appealability. ]Doc. No. 111]. The underlying basis for this

 motion is exactly the same as the grounds asserted in his prior motion to reconsider, i.e, that the

 Court erred in finding that Rehaif is not retroactively applicable to cases on collateral review.

 Therefore, for that reason alone, the pending motion should be denied , as Kelley has once again

 failed to make a substantial showing of the denial of a constitutional right.

        Additionally, Kelley’s motion cannot be considered under Rule 60(b) because it is not the

 appropriate means for seeking such relief. The denial is not a judgment, and Kelley may seek a

 certificate of appealability from the United States Court of Appeals. See United States v. Davis,

 Criminal No. 10-036, 2014 WL 2625004 (E.D. La. June 12, 2014).

        Accordingly,

        IT IS ORDERED that Kelley’s motion [Doc. No. 111] is DENIED.

        MONROE, LOUISIANA, this 13th day of July, 2020.

                                                        ____________________________________
                                                          TERRY A. DOUGHTY
                                                          UNITED STATES DISTRICT JUDGE


                                                   2
